Citation Nr: 0513571	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-04 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of status post-operative left knee disability, 
with instability and degenerative changes, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, as secondary to the service-
connected left knee disability.

3.  Entitlement to service connection for major depression, 
as secondary to the service-connected left knee disability.

4.  Entitlement to service connection for right knee 
disability, as secondary to the service-connected left knee 
disability.

5.  Entitlement to service connection for neurogenic bladder, 
as secondary to a back disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to January 
1982.  This appeal arises from a September 1982 rating 
decision by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans' Affairs which granted service 
connection for the veteran's left knee disability and 
assigned a 10 percent disability rating.  In a September 1983 
rating decision, the RO increased the veteran's disability 
rating to 20 percent for the left knee.  In addition, this 
appeal arises from a September 2000 rating decision denying 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, major depression, a right knee 
disability, and neurogenic bladder secondary to the back 
disability; secondary to the service-connected left knee 
disability.


REMAND

This case must be remanded for due process reasons.  In a 
Substantive Appeal dated May 2001, the veteran appealed all 
of the above decisions except the denied of entitlement to 
service connection for depression, secondary to the service-
connected left knee disability.  He also requested a 
videoconference hearing before a Veterans Law Judge. The 
veteran was scheduled for a videoconference hearing on 
January 19, 2005.  However, on the day of the hearing, the 
veteran failed to report.

In April 2005, the Board wrote to the veteran, informing him 
that the issue of entitlement to service connection for 
depression secondary to his service-connected left knee 
disability had not been perfected.  He was notified that this 
issue might be dismissed but that he had the opportunity to 
present addition arguments and request a personal hearing.  
In April 2005, the veteran requested a Travel Board Hearing 
before a Veterans Law Judge.  The appellant has a right to 
such a hearing.  38 C.F.R. § 3.103(c)(2004).  In addition, in 
his April 2005 response, he seemed to question the need for 
his filling out the form, stating that he had sent the form 
in a long time ago.  It appears that he may not have received 
or didn't understand the notice to the report for the video 
conference hearing scheduled in January.  He should be given 
another chance to be present for the formal hearing on all 
issues. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following action:

The RO should make arrangements to 
schedule the veteran for a VA Travel 
Board hearing in accordance with 38 
C.F.R. § 3.103(c).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



